Case 2:18-cv-02625-JAK-AS Document 43-1 Filed 02/15/19 Page 1 of 3 Page ID #:301




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10
                               UNITED STATES DISTRICT COURT
 11
                             CENTRAL DISTRICT OF CALIFORNIA
 12
      WONGAB CORPORATION,                                       Case No. 2:18-cv-02625-JAK-AS
 13                                                             Hon. John A. Kronstadt Presiding
 14   Plaintiff,
                                                             [PROPOSED] ORDER ON JOINT
 15                                                          STIPULATION REQUESTING
 16                                                          MODIFICATIONS TO
             v.                                              SCHEDULING ORDER
 17

 18
      TARGET CORPORATION; et al.,
 19
      Defendants.
 20

 21

 22

 23

 24

 25

 26

 27

 28                                                       -1-

                   [Proposed] Order On Joint Stipulation Requesting Modifications To Scheduling Order
Case 2:18-cv-02625-JAK-AS Document 43-1 Filed 02/15/19 Page 2 of 3 Page ID #:302




  1                                           [PROPOSED] ORDER:
  2             For good cause shown and based upon the stipulation of the parties, the Court
  3   hereby orders the schedule of dates in this action set forth in scheduling minute order
  4   dated July 17, 2018 be modified as follows:
  5                               Event                                                    New Date
  6         Anticipated Ruling to be Issued on Markman                          February 25, 2019
            Hearing
  7

  8         Patentee’s Deadline to Serve Final Infringement                     March 25, 2019
            Contentions, Expert Reports on issues Where
  9         Patentee has Burden of Proof, All Parties Serve
 10         Advice of Counsel Disclosures

 11         Last day to participate in a settlement                             April 19, 2019
            conference/mediation
 12

 13         Accused Infringer’s Deadline to Serve Final                         April 22, 2019
            Invalidity Contentions, Rebuttal Expert Reports,
 14         and Opening Expert Reports Where Accused
 15         Infringer has Burden of Proof
 16         Last day to file a notice of settlement or a joint                  April 26, 2019
 17         report re status of settlement

 18         Post Mediation Status Conference                                    May 6, 2019
 19
            Patentee’s Deadline to Serve Rebuttal Expert                        May 20, 2019
 20         Reports on Issues Where Accused Infringer has
 21         Burden of Proof

 22         Expert Discovery Cut-Off                                            June 17, 2019
 23
            Last day to file dispositive motions                                July 15, 2019
 24

 25         Last day to hear motions (including discovery                       September 2, 2019
            motions)
 26

 27
      ///                                                    -2-
 28
                      [Proposed] Order On Joint Stipulation Requesting Modifications To Scheduling Order
Case 2:18-cv-02625-JAK-AS Document 43-1 Filed 02/15/19 Page 3 of 3 Page ID #:303




  1        IT IS SO ORDERED.
  2

  3   DATED:                                       By:
  4
                                                             HON. JOHN A. KRONSTADT
                                                             United States District Judge
  5

  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                                    -3-

                [Proposed] Order On Joint Stipulation Requesting Modifications To Scheduling Order
